Per Curiam.

It is difficult to match the allegations of the amended complaint with the prayer for relief and determine just what causes of action are sought to be alleged. Apparently, however, the first alleged cause of action states a cause of action for reformation of notes on the ground that they are not in accordance with the agreement for their issuance; a cause of action based on misrepresentations inducing plaintiff Bailey to accept the notes, although neither rescission nor damages are demanded but immediate payment of the notes is asked; a cause of action based on fraudulent conveyances of assets of defendant Aerodynamic Research Corporation to other defendants, although it has been determined that the first cause of action is not against the other defendants. All of the allegations of the first cause o"f action are incorporated in the second cause of action, however, which is against other defendants and is based on alleged fraudulent conveyances of assets of Aerodynamic to other defendants. It is not clear ■ whether this is a single cause of action in favor of Aerodynamic, supporting the prayer for an accounting by the other defendants to Aerodynamic, or if some cause of action is also sought to he stated in favor of plaintiff. Certainly if the second cause of action is only one cause of action based on fraudulent conveyances, there is much incorporated into it by the incorporation of the first cause of action in toto, which is irrelevant.
The complaint' should be redrafted to give a plain and concise statement of each cause of action sought to be pleaded, so that the allegations of each may be clear in their intendment, pointed in their reference to the various defendants, and related to the relief requested.
The order appealed from should be reversed, with $20 costs and disbursements to the appellant, and the motion to require the service of a second amended complaint, separately stating and numbering the various alleged causes of action set forth in the amended complaint, should be granted.
Martin, P. J., Townley, G-lennon, Callahan and Peek, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion to require the service of a second amended complaint, separately stating and numbering the various alleged causes of action set forth in the complaint granted. Settle order on notice.